 1                                                          JS-6

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   WANDA VERNON,                               Case No. 2:17-cv-08460 AFM
12
                         Plaintiff,
                                                 JUDGMENT
13
            v.
14
     NANCY A. BERRYHILL, Acting
15
     Commissioner of Social Security,
16
                         Defendant.
17

18         In accordance with the Memorandum Opinion and Order Reversing Decision
19   of Commissioner and Remanding for Further Administrative Proceedings filed
20   concurrently herewith,
21         IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
22   of Social Security is reversed and the matter is remanded to the Commissioner for
23   further proceedings consistent with the Order.
24

25   DATED: 10/26/2018
26
                                           ____________________________________
27
                                                ALEXANDER F. MacKINNON
28                                         UNITED STATES MAGISTRATE JUDGE
